Citation Nr: 9924884	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1962.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in December 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas, for additional development.  Following the 
requested development, the regional office continued its 
denial of the claimed benefit.  The matter is now before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A chronic right knee disorder was not present in service, 
and no competent evidence has been submitted relating any 
current right knee disability to service, to an incident of 
service origin, or to a service-connected disability.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disorder, 
including as secondary to service-connected residuals of a 
fracture of the right tibia and fibula.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the threshold question 
that must be addressed is whether the veteran has submitted 
evidence of a well-grounded claim for service connection.  
38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The service medical records are negative for evidence of a 
chronic right knee disorder.  Although the veteran sustained 
a fracture of the lower third of the right tibia while skiing 
in 1956, the service medical records fail to show that he 
developed during service any right knee disability as a 
consequence of that fracture.  Although he was hospitalized 
in service from January to September 1956 for treatment of 
his right lower leg fracture, no residual involvement of the 
right knee was shown.  X-rays taken the day following 
admission in January 1956 reportedly visualized a spiral 
fracture of the distal fourth of the right tibia with the 
fractured fragments in fairly good position and alignment.  A 
fracture through the proximal end of the fibula that was 
comminuted was also visualized; however, the fragments 
maintained satisfactory position and alignment.  The veteran 
then underwent open reduction with screw fixation of the 
right tibia, which was accomplished with no particular 
difficulty, and the leg was encased in a long leg cast.  The 
post reduction X-rays reportedly showed that three metallic 
screws were used to maintain excellent position and alignment 
of the fractured tibia; the fibula fragments were also seen 
to be well maintained.  His cast was removed in July 1956, 
and he ambulated with crutches.  In August 1956, he appeared 
before a Board of Medical Survey, which entered a final 
diagnosis of simple fracture, not elsewhere classified, of 
the right tibia and fibula without nerve or artery 
involvement, and recommended that the veteran be retained in 
service for further treatment.  In September 1956, it was 
reported that he was bearing full weight on his right lower 
extremity without pain and that he had a good range of ankle 
and knee motion.  He was deemed fit for duty.  However, he 
continued to have complaints of pain and tenderness at the 
fracture site for about nine months thereafter, and was 
placed on temporary profiles as a result.  In June 1957, the 
veteran was seen for complaints of pain and tenderness over 
the lower portion of the right tibia at the area where the 
plate was applied a year and a half previously.  
Osteomyelitis was initially suspected.  X-rays of the lower 
right tibia during hospitalization revealed what appeared to 
be an old transverse fracture through the distal end of the 
right tibia that was apparently held in satisfactory 
anatomical position with three internal fixation screws.  
There was marked sclerosis and bony reaction about the 
fracture site and marked evidence of healing.  A fracture 
line was, however, visible.  There was no evidence of 
osteomyelitis radiographically.  The diagnosis was changed to 
cellulitis, without lymphangitis, of the right leg.  The 
veteran was eventually returned to full duty.  

The veteran was seen at a service dispensary in November 1960 
for complaints of weakness of the right knee with a sensation 
of giving way.  The impression was muscle or ligamentous tear 
in the past, and progressive resistance exercises were 
prescribed.  The veteran's separation examination was 
completely negative for complaints or findings referable to a 
right knee injury or disability.  

The veteran's initial post service VA examination in 
September 1964 was similarly negative for complaints or 
findings of a chronic right knee disorder.  On a special 
orthopedic examination at that time, his gait was normal, and 
no right knee disorder was diagnosed.  X-rays of the right 
tibia and fibula showed evidence of an old fracture of the 
lower shaft of the right tibia and of an old fracture of the 
upper shaft of the fibula; in both instances, alignment was 
felt to be satisfactory.  The diagnosis was well-healed 
fracture of the right tibia and fibula, distal third, with 
metal fixation of the tibia.  

Despite extensive reports of examination and treatment by VA 
and private examiners over the years since his separation 
from service, a chronic right knee disorder was not found 
until January 1993, when complaints of right knee pain led to 
X-ray studies that visualized soft tissue swelling and what 
was described as "[s]mall effusion and arthritis" in the 
right knee.  Although the veteran claimed on a VA orthopedic 
examination in March 1997 that after his right leg fracture 
in service, his knee buckled on him about once a month and 
that he now had buckling episodes two to three times a month, 
the medical reports between 1964 and 1993 show that no such 
complaints were ever voiced by the veteran.  There is thus no 
evidence of a continuity of right knee symptomatology since 
service to demonstrate that any current right knee disability 
is related to service.  See 38 C.F.R. §§ 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Moreover, on no occasion has 
any examiner, VA or private, attributed the veteran's current 
right knee disability to service.  In these circumstances, 
the veteran's claim for service connection for right knee 
disability on a direct incurrence basis is not well grounded 
and must be denied.  Epps v. Gober, 126 F.3d at 1468.  

It is principally contended, however, that the veteran's 
right knee disability should be service connected because his 
knee disorder was caused or aggravated by the service-
connected fracture of the right lower leg and because the 
half-inch shortening of the right lower extremity - a 
residual of the leg fracture - caused the veteran to develop 
problems with his right knee.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans Claims has held that when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

However, a claim for secondary service connection, like all 
claims, must be well grounded.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 633 (1992). It must be determined 
whether the appellant's testimony is competent to establish 
that the service-connected condition caused the accident.  
Second, it must be determined whether medical evidence has 
been submitted to support the contention that the accident 
caused the disability for which secondary service connection 
is being sought.  See Reiber v. Brown, 7 Vet.App. 513 
(1995).For the reasons that follow, the Board finds that the 
veteran's secondary service connection claim is not well 
grounded.  

Following the VA examination in September 1964, the regional 
office in October 1964 granted service connection for 
fractures of the right tibia and fibula and assigned a 
noncompensable rating for the disability.  The record shows 
that the veteran was a truck driver for many years following 
service but that it was not until 1981 when he began to 
complain of right lower extremity problems.  A private 
chiropractor stated in a July 1981 report that the right leg 
fractures had created " pelvic unleveling" that had created 
"an anatomical short right leg".  A fee-basis examination 
by an orthopedic surgeon in April 1982 confirmed that the 
veteran's right lower extremity was half an inch shorter than 
his left.  However, the veteran could heel and toe walk 
normally at that time, and X-rays for VA in October 1982 
showed a well-healed fracture of the right tibia and fibula.  

The veteran's right knee complaints re-emerged in early 1993, 
when, as mentioned above, arthritis of the right knee was 
initially visualized on private X-ray studies.  When 
evaluated in April 1994 by Dr. McQueen, a private orthopedic 
surgeon, the veteran complained of right knee pain only since 
the previous October.  He gave a history of having climbed up 
into a "deer box".  He felt as though he had put the steps 
too far apart and experienced the initial onset of pain at 
that time.  Since then, he had had intermittent popping and 
clicking in the right knee, intermittent swelling, and mostly 
medial joint line pain.  The veteran reported that he had 
never had any previous injury or surgery of the right knee.  
X-rays showed "a little bit of early arthritis at the 
patellofemoral joint," and "a little bit of joint space 
narrowing medially compared to his other side," but without 
significant sclerosis or osteophyte formation.  The 
assessment was a degenerative tear of the medial meniscus.  
The following month, the veteran underwent a private 
arthroscopy with partial medial meniscectomy of the right 
knee for a torn right medial meniscus.  

The veteran's initial claim for secondary service connection 
for right knee disability was filed in February 1995.  A 
private medical report for Social Security disability 
determination, dated in April 1995 and received in March 
1996, indicates that the veteran gave a history of a skiing 
accident in service and of right knee pain of two years' 
duration without a history of right knee injury.  He was seen 
at a VA outpatient clinic in July 1995 for complaints that 
included right knee instability and edema with activity.  On 
a VA orthopedic consultation the following month, the veteran 
gave a history of injury to the right knee in service.  An 
impression of degenerative joint disease of the right knee, 
based on X-ray findings, was entered.  

The record also shows that the veteran was hospitalized by VA 
in May and June 1996 after he slipped while fishing and 
twisted his right knee, sustaining an injury for which he was 
brought to the hospital.  He underwent an open reduction and 
internal fixation of a right femur fracture.  The diagnosis 
was right distal femur fracture.  

As mentioned above, the veteran on VA orthopedic examination 
in March 1997 claimed that after his right leg fracture in 
service, his knee buckled on him about once a month.  He now 
complained of buckling episodes two to three times a month 
and sometimes used a cane, sometimes a crutch and sometimes a 
walker, although he used none of these assistive devices when 
he came to the examination.  The examiner noted that the 
veteran was a truck driver for many years.  The examiner also 
noted the history of the veteran's right leg fracture in 
service, the partial meniscectomy and debridement of his 
right knee in 1994, and the spiral fracture of his right 
distal femur in 1996.  The examiner indicated that X-rays of 
the right knee showed a moderate amount of chondromalacia and 
arthritic changes of the patellofemoral joint.  The X-rays 
also visualized a supracondylar plate that was well seated on 
the bone with a healed femoral fracture with multiple 
circular wires and compression screws.  Some amount of 
osteoporosis of the lower extremity was also seen, and it was 
felt that the fractures of the tibia and fibula were well 
healed.  The diagnosis was an unstable right knee in relation 
to chondromalacia of the patella, most likely grade II.  The 
examiner stated that he did not believe that the veteran's 
knee problems were directly related to the fracture of the 
shaft of the distal third of the tibia and fibula sustained 
in 1956.  The examiner noted, however, that the record he 
reviewed "does not go prior to 1980" and stated that there 
was no indication of any buckling of the patella in VA 
records prior to 1992 or 1993, after which the veteran 
underwent a medial meniscectomy.  The examiner said that, at 
this point, the veteran was status post a fracture of the 
femur, which was healed, with degenerative arthritic changes 
of the patellofemoral joint and, to a lesser extent, of the 
medial and lateral compartments of the knee joint.  

On VA orthopedic examination by a physician's assistant in 
March 1998, it was stated that the claims file had been 
reviewed.  An examination disclosed a 2-centimeter shortening 
of the right leg compared to the left.  The veteran had a 
very pronounced right limp.  It was reported, based 
apparently on history, that the right knee dislocated and 
gave out frequently.  There was felt to be instability and 
edema of both lower extremities.  Right knee flexion was to 
90 degrees, and extension was to 10 degrees.  There was 
severe medial and lateral laxity of the right knee.  X-rays 
of the right femur showed a lateral plate with metallic wires 
and screws, and periosteal reaction in the medial aspect of 
the distal femur.  X-rays of the right knee showed 
osteophytes in the patella, tibia and femur, and narrowing of 
the medial portion of the joint space on the right.  The 
radiologist's impression was degenerative joint disease and 
right metallic fixation devices.  X-rays of the right tibia 
and fibula showed three metallic screws at the level of the 
old healed traumatic deformity of the distal portion of the 
tibial shaft.  The diagnoses were degenerative joint disease 
of the knees with severe laxity on the right; fracture of the 
right tibia and fibula; and fracture of the right femur.  

The physician who conducted the VA orthopedic examination in 
March 1997 reported in a June 1998 opinion that X-rays of the 
entire right tibia had been reviewed in order to assess the 
veteran's contention that right leg length discrepancy 
resulting from the inservice leg fracture had led to right 
knee disability.  The examiner remarked that the alignment of 
the right tibia was anatomical in the anteroposterior view 
and was "very acceptable" in the lateral view, except for 
about five degrees of posterior angulation that was 
visualized in the lateral view.  The examiner stated that 
this angulation might give, at most, one-quarter to one-half 
of an inch of leg length discrepancy, which usually did not 
affect the gait, or the joint above or below.  The angulation 
was in the plane of flexion and extension of the knee.  The 
examiner therefore concluded that this shortening had not 
affected the knee.  

The record is devoid of any medical opinion attributing the 
current right knee disability to service-connected residuals 
of the right leg fractures.  The only medical opinions of 
record are against the asserted etiological relationship.  
The veteran has offered no competent medical evidence to show 
that he acquired right knee disability as a consequence of 
his service-connected right leg fractures.  Although the 
veteran as a lay person is competent under the law to 
describe symptoms he has seen or experienced, he is not 
competent to offer a medical opinion attributing a disability 
to service or to a service-connected disability, as this 
requires medical expertise.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

At his hearing, however, the veteran maintained that doctors 
had told him that his disability of the right knee was caused 
by the shortening of his right leg.  In addressing such 
evidence, the Court of Appeals for Veterans Claims has held 
that a layman's account - filtered through a layman's 
sensibilities - of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to render a claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

It follows that the claim for service connection for right 
knee disability secondary to service-connected residuals of a 
fracture of the right tibia and fibula is not well grounded 
and must be denied.  


ORDER

Service connection for a right knee disorder, to include as 
secondary to service-connected residuals of a fracture of the 
right tibia and fibula, is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

